          Case 1:18-cv-00800-LY Document 7 Filed 10/12/18 Page 1 of 1
                         .                                         S
                            UNITED STATES DISTRICT COURT
                                                                                       20180C1 t2   PM 3:11
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

RICHARD MEYER,                                 §
                                               §
       Plaintiff,                              §
                                               §          CASE NO. 1:18-CV-00800-LY
v.                                             §
                                               §
MARK WAID,                                     §
                                               §
       Defendant.                              §



     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO
         FILE ANSWER OR MOTION PURSUANT TO FED. R. CIV. P.12

       On this day came before the Court Defendant Mark Waid's Unopposed Motion for

Extension of Time to File Answer or Motion Pursuant to Fed. R. Civ. P. 12. The Court finds good

cause for the motion, which is hereby GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendant Mark Waid to file his

answer or motion pursuant to Fed. R. Civ. P. 12 is extended to November 2, 2018.

       SIGNED                     thj,ayof,                         2018.




                                                   HOIjLEE YEAIL
                                                   U1''TED STATE DIST ICT JUDGE
